Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 01/29/2021 for application number 16/561507. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (7, 13, 21-28, 45), (35-38) and (39-44) are presented for examination.
Claims 1-6, 8-12, 14-20 and 29-34 are cancelled.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 01/29/2021 has been entered.

Response to Arguments

Applicants' arguments have been carefully and respectfully considered and addressed. The arguments presented are moot based on amendment.
With regards to Applicant’s argument stating that the prior arts of record do not teach the amended claims. Applicant arguments and amendment were fully considered and are moot in view of the new ground rejection wherein HSU et al. US Patent Application Publication US 20140282085 A1 (hereinafter HSU) in view of Ryu et al. US Patent Application Publication US 20160188197 A1 (hereinafter Ryu) further in view of Martynov et al. US Patent Application Publication US 20140184471 A1 (hereinafter Martynov) teach the amended claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 13, 21-28, 35-45 rejected under AIA  35 U.S.C. 103(a) as being unpatentable over HSU et al. US Patent Application Publication US 20140282085 A1 (hereinafter HSU) in view of Ryu 
Regarding claim 7, HSU teaches a method, comprising: displaying a first window of a first application on a screen ([0034], [0042] wherein HSU displays a window for an application) receiving a message of a second application, wherein the message comprises a chat dialog ([0004], [0026] wherein HUS’s message incorporates SMS for display on UI)  and wherein no window of a second application is visible on the screen (FIGS. 3A-3B, [0006], [0020], [0041-0044] wherein HSU describes receiving a notification for applications that are not visible, as illustrated in FIGS. 3A-3B, a message notification displays notifications that pertain to different applications that are not visible) displaying, on the screen, a notification corresponding to the received message…, wherein each one of a plurality of different user display operations is performable with respect to the displayed notification, wherein performance of the different user display operations trigger, respectively, different preset user interface modes, wherein the preset user interface modes comprise a window display mode and a full-screen display mode (FIGS. 3A-3B, [0005], [0042-0045] wherein HSU describes providing a user with a layout settings that include the graphic layout adjustment for displaying the messages or notifications, wherein the layout settings include displaying a portion of messages or notifications or launching an application to display the entire, in full screen, message or notifications).
HSU teaches wherein the method further includes at least one of the following: in response to performance of a first one of the user display operations …, displaying, on the screen, a content of the message in the window display mode (Abstract, [0021], [0032-0034], [0052-0054] wherein HSU teaches displaying, based on user’s inputs, the message of notifications content by adjusting the window layout in order to preview or zoom the content), ([0037 wherein HSU provides different modes to display messages/notifications). 
in a present response time; in response to performance of a first one of the user display operations within a preset response time while no window of the second application is visible on the screen, displaying, on the screen a first user interface of the second application in the window display mode and navigating to display the content of the message in the first user interface; or in response to performance of a second one of the user display operations within the preset response time while no window of the second application is visible on the screen, displaying, on the screen, a second user interface of the second application…and navigating to display the content of the message in the second user interface.
However in analogous art of displaying notifications, Ryu teaches displaying, on the screen, a notification corresponding to the received message in a present response time ([0046] wherein Ryu teaches displaying notifications and executing and displaying the application that is associated with the notification, wherein the execution is based on detecting an input in a preset time) in response to performance of a first one of the user display operations within a preset response time while no window of the second application is visible on the screen, displaying, on the screen a first user interface of the second application in the window display mode and navigating to display the content of the message in the first user interface; or in response to performance of a second one of the user display operations within the preset response time while no window of the second application is visible on the screen, displaying, on the screen, a second user interface of the second application…and navigating to display the content of the message in the second user interface ([0006], [0016] wherein Ryu describes displaying and associating UIs with applications), ([0044-0051], [0124] wherein Ryu associates different UI to different application based on a preset response time. Ryu describes examples of notifications and how the application are started and executed while no windows are visible until executed. Ryu also provides details of navigating the messages as illustrated in FIGS. 19-28).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine HSU with Ryu by incorporating the method of displaying, on the screen, a notification corresponding to the received message in a present response time; in response to performance of a first one of the user display operations within a preset response time while no window of the second application is visible on the screen, displaying, on the screen a first user interface of the second application in the window display mode and navigating to display the content of the message in the first user interface; or in response to performance of a second one of the user display operations within the preset response time while no window of the second application is visible on the screen, displaying, on the screen, a second user interface of the second application…and navigating to display the content of the message in the second user interface of Ryu into the method of displaying, on the screen, a notification corresponding to the received message, wherein each one of a plurality of different user display operations is performable with respect to the displayed notification, wherein performance of the different user display operations trigger, respectively, different preset user interface modes, wherein the preset user interface modes comprise a window display mode and a full-screen display mode of HSU for the purpose of incorporating a preset angle for detecting operations that includes rotational motions (Ryu: [0043]).
HSU teaches displaying, on the screen, the content of the message in the full-screen display mode (Abstract, [0005], [0022] wherein HSU teaches reading notifications in a full screen).
HSU does not teach or in response to performance of a second one of the user display operations within the preset response time after displaying the notification, displaying, on the screen, the content of the message in the full-screen display mode.
([0021], [0310], [0767], [0410] wherein Martynov teaches displaying notifications in different modes including a full screen mode, wherein the notifications are displayed for a limited period of time).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine HSU with Martynov by incorporating the method of in response to performance of a second one of the user display operations within the preset response time after displaying the notification, displaying, on the screen, the content of the message in the full-screen display mode of Martynov into the method of displaying, on the screen, a notification corresponding to the received message, wherein each one of a plurality of different user display operations is performable with respect to the displayed notification, wherein performance of the different user display operations trigger, respectively, different preset user interface modes, wherein the preset user interface modes comprise a window display mode and a full-screen display mode of HSU for the purpose providing different screen types or layers that includes: temporary modal notifications, render screen, temporary full screen notifications, time and date, notification collections, and wallpaper, wherein each layer servers different purpose of displaying content including notifications (Martynov: [0978]).
Regarding claim 13, HSU as modified by Gunn and Martynov teaches wherein message is a short message service message, an incoming call, or a message from a social application (FIGS. 3A-3B, [0004], [0022], [0026] wherein HSU teaches displaying notification with a short message. Upon receiving an input, the user then can access the full message such as sms).
Regarding claim 21, HSU as modified by Gunn and Martynov teaches in response to performance of the first one of the user display operations within the preset response time after displaying the notification, displaying the content of the message in the window display mode (Abstract, [0021], [0032-0034], [0052-0054] wherein HSU teaches displaying, based on user’s inputs, the message of notifications content by adjusting the window layout in order to preview or zoom the content), ([0037 wherein HSU provides different modes to display messages/notifications).
Regarding claim 22, HSU as modified by Gunn and Martynov teaches wherein the first application continues operating without interruption when the content of the message is displayed in the window display mode (Abstract, [0008], [0020] wherein HSU provides preview option that allows users to preview, in a window, the messages/notifications before displaying in a full screen. Wherein HSU is directed to receiving to multiple notifications, therefore; while previewing a notification, HSU continues to process the remaining notifications).
Regarding claim 23, HSU as modified by Gunn and Martynov teaches in response to performance of the second one of the user display operations within the preset response time after displaying the notification, displaying the content of the message in the full-screen display mode ([0021], [0310], [0767], [0410] wherein Martynov teaches displaying notifications in different modes including a full screen mode, wherein the notifications are displayed for a limited period of time).
Regarding claim 24, HSU as modified by Gunn and Martynov teaches wherein displaying the notification includes displaying the notification in a notification bar on the screen ([0301], [1147] wherein Martynov displays notifications in a notification bar).
Regarding claim 25, HSU as modified by Gunn and Martynov teaches wherein the user display operations include different types of user display operations (Abstract, [0021], [0032-0034], [0052-0054] wherein HSU teaches displaying, based on user’s inputs, the message of notifications content by adjusting the window layout in order to preview or zoom the content), ([0037 wherein HSU provides different modes to display messages/notifications), ([0022] wherein HSU teaches displaying notifications in a full screen), ([0021], [0310], [0767], [0410] wherein Martynov teaches displaying notifications in different modes including a full screen mode). 
Regarding claim 26, HSU as modified by Gunn and Martynov teaches wherein at least one of the user display operations is a gesture ([0011] wherein Martynov teaches touch gestures), ([0034] wherein Gunn teaches detecting a predetermined). 
Regarding claim 27, HSU as modified by Gunn and Martynov teaches displaying an interface for the second application, wherein at least a portion of the interface is translucent ([0034] wherein HSU teaches displaying messages/notifications in a window).
Regarding claim 28, HSU as modified by Gunn and Martynov teaches wherein at least one of the preset user interface modes is set by a user ([0033-0034], [0038] wherein Martynov teaches displaying messages/notifications according to user selectable options).
Regarding claim 35, HSU teaches an electronic device comprising: at least one processor; a display screen; and a non-transitory computer-readable medium ([0006], [0009]) storing programming for execution by the at least one processor, the programming including such instructing the at least one processor is operable to (Claim 20 text, [0058]). 
HSU teaches displaying the notification, display, on the screen, a content of the message in the window display mode (Abstract, [0021], [0032-0034], [0052-0054] wherein HSU teaches displaying, based on user’s inputs, the message of notifications content by adjusting the window layout in order to preview or zoom the content), ([0037 wherein HSU provides different modes to display messages/notifications). 
receive a message of a target application program; detect a user display operation; in response to detecting the user display operation within a preset response time while the target application program is currently visible on the display screen, and while an interface of the target application is currently in a window display mode, adjust a user interface corresponding to the target application program; and in response to detecting a user display operation within the preset response time while the target application is currently not visible on the display screen display a content of the message on the display screen in accordance with the detected user display operation; wherein in response to the detected user display operation being a first type of user display operation performed within the preset response time after displaying the notification, the content of the message is displayed on the display screen in the window display mode, and wherein in response to the detected user display operation being a second type of user display operation performed within the preset response time after displaying the notification, the content of the message is displayed on the display on the display screen….
However in analogous art of displaying notifications, Ryu teaches receive a message of a target application program; detect a user display operation; in response to detecting the user display operation within a preset response time ([0046] wherein Ryu teaches displaying notifications and executing and displaying the application that is associated with the notification, wherein the execution is based on detecting an input in a preset time) while the target application program is currently visible on the display screen, and while an interface of the target application is currently in a window display mode, adjust a user interface corresponding to the target application program; and in response to detecting a user display operation within the preset response time while the target application is currently not visible on the display screen display a content of the message on the display screen in accordance with the detected user display operation; wherein in response to the detected user display operation being a first type of user display operation performed within the preset response time after displaying the notification, the content of the message is displayed on the display screen in the window display mode, and wherein in response to the detected user display operation being a second type of user display operation performed within the preset response time after displaying the notification, the content of the message is displayed on the display on the display screen ([0006], [0016] wherein Ryu describes displaying and associating UIs with applications), ([0044-0051], [0124] wherein Ryu associates different UI to different application based on a preset response time. Ryu describes examples of notifications and how the application are started and executed while no windows are visible until executed. Ryu also provides details of navigating the messages as illustrated in FIGS. 19-28. Ryu also describes receiving different input operations to display the message in region which incorporates a window mode, and receive another user’s operation to display the message in an extended display as illustrated in FIG. 28).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine HSU with Ryu by incorporating the method of receive a message of a target application program; detect a user display operation; in response to detecting the user display operation within a preset response time while the target application program is currently visible on the display screen, and while an interface of the target application is currently in a window display mode, adjust a user interface corresponding to the target application program; and in response to detecting a user display operation within the preset response time while the target application is currently not visible on the display screen display a content of the message on the display screen in accordance with the detected user display operation; wherein in response to the detected user display operation being a first type of user display operation performed within the preset response time after displaying the notification, the content of the message is displayed on the display screen in the window display mode, and wherein in response to the detected user display operation being a second type of user display operation performed within the preset response time after displaying the notification, the content of the message is displayed on the display on the display screen of Ryu into the method of displaying, on the screen, a notification corresponding to the received message, wherein each one of a plurality of different user display operations is performable with respect to the displayed notification, wherein performance of the different user display operations trigger, respectively, different preset user interface modes, wherein the preset user interface modes comprise a window display mode and a full-screen display mode of HSU for the purpose of incorporating a preset angle for detecting operations that includes rotational motions (Ryu: [0043]).
HSU does not teach the content of the message is displayed on the display screen in the full-screen display mode.
However in analogous art of displaying notifications, Martynov teaches the content of the message is displayed on the display screen in the full-screen display mode ([0021], [0310], [0767], [0410] wherein Martynov teaches displaying notifications in different modes including a full screen mode, wherein the notifications are displayed for a limited period of time).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine HSU with Martynov by incorporating the method of the content of the message is displayed on the display screen in the full-screen display mode of Martynov into the method of displaying, on the screen, a notification corresponding to the received message, wherein each one of a plurality of different user display operations is performable with respect to the displayed notification, wherein performance of the different user display operations trigger, respectively, different preset user interface modes, wherein the preset user interface modes comprise a window display mode and a full-screen display mode of HSU for the purpose providing different screen types or layers that includes: temporary modal notifications, render screen, 
Claim 36 is similar in scope to claim 30 therefore the claim is rejected under similar rationale.
Claim 37 is similar in scope to claim 27 therefore the claim is rejected under similar rationale.
Regarding claim 38, HSU as modified by Ryu and Martynov teaches wherein at least one preset user interface mode is operable to be set by a user of the device, wherein the preset user interface modes include the window display mode and the full-screen display mode ([0046] wherein Ryu teaches displaying notifications and executing and displaying the application that is associated with the notification, wherein the execution is based on detecting an input in a preset time), (FIGS. 19-28, 0044-0051], [0124] wherein Ryu incorporates displaying messages in window mode and extended mode as illustrated in FIGS. 19-28). 
Regarding claim 39, HSU teaches an electronic device comprising: at least one processor; a display screen; and a non-transitory computer-readable medium ([0006], [0009]) storing programming for execution by the at least one processor, the programming including such instructing the at least one processor is operable to (Claim 20 text, [0058]) after receiving a first message of a target application program, detect a first user display operation performed by a user while a window of the target application program is not visible on the display screen (FIGS. 3A-3B, [0006], [0020], [0041-0044] wherein HSU describes receiving a notification for applications that are not visible, as illustrated in FIGS. 3A-3B, a message notification displays notifications that pertain to different applications that are not visible), (FIGS. 3A-3B, [0005], [0042-0045] wherein HSU describes providing a user with a layout settings that include the graphic layout adjustment for displaying the messages or notifications, wherein the layout settings include displaying a portion of messages or notifications or launching an application to display the entire, in full screen, message or notifications).

However in analogous art of displaying notifications, Ryu teaches in response to detecting the first user display operation, display a content of the first message on the display screen in a window display mode; after receiving a second message of the target application program, detect a second user display operation performed by the user while the window of the target application program is not visible on the display screen, wherein the second user operation is of a type different from the first user operation; and in response to detecting the second user display operation, display a content of the second message on the display screen… ([0046] wherein Ryu teaches displaying notifications and executing and displaying the application that is associated with the notification, wherein the execution is based on detecting an input in a preset time), ([0006], [0016] wherein Ryu describes displaying and associating UIs with applications), ([0044-0051], [0124] wherein Ryu associates different UI to different application based on a preset response time. Ryu describes examples of notifications and how the application are started and executed while no windows are visible until executed. Ryu also provides details of navigating the messages as illustrated in FIGS. 19-28).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine HSU with Ryu by incorporating the method of in response to detecting the first user display operation, display a content of the first message on the 
HSU teaches displaying, on the screen, the content of the message in the full-screen display mode (Abstract, [0005], [0022] wherein HSU teaches reading notifications in a full screen).
HSU does not in response to detecting the second user display operation, display a content of the second message on the display screen in a full-screen display mode.
However in analogous art of displaying notifications, Martynov teaches o in response to detecting the second user display operation, display a content of the second message on the display screen in a full-screen display mode ([0021], [0310], [0767], [0410] wherein Martynov teaches displaying notifications in different modes including a full screen mode, wherein the notifications are displayed for a limited period of time).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine HSU with Martynov by incorporating the method of in response to detecting the second user display operation, display a content of the second message on the display screen in a full-screen display mode of Martynov into the method of displaying, on  display operations is performable with respect to the displayed notification, wherein performance of the different user display operations trigger, respectively, different preset user interface modes, wherein the preset user interface modes comprise a window display mode and a full-screen display mode of HSU for the purpose providing different screen types or layers that includes: temporary modal notifications, render screen, temporary full screen notifications, time and date, notification collections, and wallpaper, wherein each layer servers different purpose of displaying content including notifications (Martynov: [0978]).
Regarding claim 40, HSU as modified by Ryu and Martynov teaches display the content of the first message on the display screen in the window display mode in response to detecting the first user display operation within a preset time; and display the content of the second message on the display screen in the full-screen display mode in response to detecting the second user display operation within the preset time ([0046] wherein Ryu teaches displaying notifications and executing and displaying the application that is associated with the notification, wherein the execution is based on detecting an input in a preset time), (FIGS. 19-28, 0044-0051], [0124] wherein Ryu incorporates displaying messages in window mode and extended mode as illustrated in FIGS. 19-28).
Regarding claim 41, HSU as modified by Ryu and Martynov teaches in response to detecting a user display operation within a preset time while the target application program is currently visible on the display screen, and while an interface of the target application program is currently in the window display mode, adjust the interface of the target application program ([0046] wherein Ryu teaches displaying notifications and executing and displaying the application that is associated with the notification, wherein the execution is based on detecting an input in a preset time), (FIGS. 26-27, 48, [0135] wherein Ryu describes displaying multiple displaying regions for different applications and allowing the adjustment of the regions). 
Regarding claim 42, HSU as modified by Ryu and Martynov teaches cause an interface of the target application program to be displayed such that at least a portion of the interface of the target application program is translucent ([0034] wherein HSU teaches displaying messages/notifications in a window).
Regarding claim 43, HSU as modified by Ryu and Martynov teaches maintain another application program in an active state, while the interface of the target application program is translucent at least in part, to avoid interruption of an activity currently being performed by a user (Abstract, [0008], [0020] wherein HSU provides preview option that allows users to preview, in a window, the messages/notifications before displaying in a full screen. Wherein HSU is directed to receiving to multiple notifications, therefore; while previewing a notification, HSU continues to process the remaining notifications).
Regarding claim 44, HSU as modified by Ryu and Martynov teaches in response to detecting a user restoration operation, adjust one or more parameters of the window of the target application program so as to restore the window of the target application program to an initial display status ([0036], [0048] wherein Ryu describes previously-performed task that pertains to displaying regions and display a UI associated with a frequently used task, this task allows users to execute to display the original UI).
Regarding claim 45, HSU as modified by Ryu and Martynov teaches wherein the window display mode is a floating multi-window mode (FIG. 21, [0135] wherein Ryu displays windows in a floating multi-window mode as illustrated in FIG. 21).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144